          Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARIANNE HICKS,

                                                             OPINION & ORDER
                          Plaintiff,

                                                                 20 Civ. 1991 (ER)
              -against-

 LESLIE FEELY FINE ART, LLC and JOHN DOE,

                      Defendants.


RAMOS, D.J.:

        Abstract painter Marianne Hicks brings this action against Leslie Feely Fine Art, LLC

(the “Gallery”), an art gallery located in New York City, and one of its buyers, John Doe, for

conversion of a painting that the Gallery sold to defendant John Doe for $40,000.00 as a work of

the abstract expressionist painter Friedel Dzubas. Hicks alleges that she and not Dzubas painted

the work and further seeks replevin of it from Doe. Pending before the Court is Hicks’ motion to

compel the Gallery to disclose Doe’s identity. For the reasons set forth below, the motion to

compel is GRANTED.


   I.      FACTUAL AND PROCEDURAL BACKGROUND

        A. Facts Alleged In Complaint

        Hicks is an abstract painter who resides in Pennsylvania. Compl. ¶ 16 (Doc. 1). Dzubas

was a renowned German-American abstract expressionist painter associated with the Color Field

style, a post-World War II artistic movement. Id. ¶ 24; Affidavit of Wesley Frantz (“Frantz

Aff.”), Ex. 1 (Doc. 1-1). Dzubas became prominent in the 1950s and 1960s, and his paintings

have sold for hundreds of thousands of dollars. Compl. ¶¶ 24-25. In approximately 1979, when
          Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 2 of 15




Dzubas was 65 years old and Hicks was a 26-year-old student at the School of the Museum of

Fine Arts in Boston, Dzubas and Hicks met and began a romantic relationship. Id. ¶¶ 27, 29-30.

       In approximately 1981, Hicks allegedly created a painting (the “Painting”) that is the

object of the instant suit. Id. ¶ 31. Approximately one year later, Hicks and Dzubas moved in

together to a home in Cambridge, Massachusetts, with a shared art studio on the premises. Id. ¶¶

35-36. Hicks brought the Painting with her, and she and Dzubas displayed it near the entrance of

their home. Id. ¶ 40. Hicks did not convey ownership of the Painting to Dzubas. Id. ¶ 41.

       Beginning in approximately 1990, Dzubas developed Parkinson’s disease, and his health

and mental capacity began to deteriorate. Id. ¶¶ 42-43. Hicks lived with him and cared for him

until, with his worsening condition, Dzubas’ adult children became increasingly involved in his

financial and personal affairs. Id. ¶¶ 43-44. They encouraged him to end his relationship with

Hicks and pursue a relationship with a different woman. Id. ¶¶ 44, 46. In 1991, Hicks was

allegedly driven out of the home she shared with Dzubas by his children and new partner,

Malinda Hatch. Id. ¶¶ 9, 46; Frantz Aff., Ex. 1 at 38 (Doc. 1-1). According to Hicks, she was

only able to bring her living necessities, bed, and clothing when she moved to a new apartment

in Somerville, Massachusetts. Compl. ¶ 47.

       Despite the move, Hicks continued to use the art studio connected to the Cambridge

house she had shared with Dzubas until she was denied access to the studio space by Dzubas’

children and Hatch. Id. ¶¶ 49-50. They gave Hicks one day to retrieve her belongings from the

art studio. Id. ¶ 52. Hicks did not feel welcome in the main house and did not go inside to

retrieve the Painting. Id. ¶¶ 52-53. The Painting remained in the house following Hicks’

departure. Id. ¶ 53.

       After Dzubas’ death in 1994, the Painting was included among Dzubas’ artwork as part

of Dzubas’ estate. Id. ¶ 56. In 1995, Metro Warehouse in Cambridge, Massachusetts prepared a

draft valuation of works of art in the estate, including the Painting, which it appraised at $7,000.

Declaration of Judith Wallace in opposition to Motion to Compel (“Wallace Decl.”), Ex. B at 63

(Doc. 45-2). The draft valuation indicated that the Painting was an oil on canvas work by


                                                  2
          Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 3 of 15




Dzubas dating from the late 1950s. Id. Dzubas’ former partner, third party Hatch, acquired the

Painting in the process of settling Dzubas’ estate in 2003. Defendant’s Memorandum of Law in

opposition to Motion to Compel (“Def.’s Opp’n. to Mot. To Compel”) at 17 (Doc. 47);

Declaration of Leslie Feely in opposition to Motion to Compel (“Feely Decl.”), Ex. A at 4 (Doc.

46-1); Declaration of Christopher Wasil in support of Plaintiff’s Motion to Compel (“Wasil

Decl.”), Ex. A at 6 (Doc. 44-1). In 2007, Silverman Fine Art LLC prepared a fair market value

appraisal of artwork in the Dzubas Estate, including the Painting, which it appraised at a value of

$20,000.00. Wallace Decl. Ex. B at 60-62. Silverman Fine Art’s appraisal did not include the

title, date, or authorship of the Painting. Id.

        In 2017, Hatch consigned the Painting, along with other works, to the Gallery for the

purpose of displaying and selling the works. Compl. ¶ 57; Wallace Decl. Ex. B at 56-59. The

Gallery listed the Painting as a 1951 piece by Dzubas and in May 2017, sold the Painting to Doe

for $40,000. Compl. ¶¶ 14, 58-60; Wallace Decl. Ex. B at 54-55.

        Hicks alleges that the Painting was created completely independently from, and without

assistance by, Dzubas, and that any similarities are due to the fact that she too is an abstract

painter, who was influenced by Dzubas. Compl. ¶¶ 32-33. Wesley Frantz (“Frantz”), Dzubas’

studio assistant from 1980 to 1987, attests that the Painting could not have been painted by

Dzubas in 1951 because of the type of paint used to create the Painting—Magna acrylic paint

rather than oil paint—and the specific technique used to apply the paint to the canvas. Frantz

Aff. ¶¶ 11-12, 22-23. Frantz also attests that, if he were able to examine the Painting, he would

be able to determine the type of canvas used and whether it accords with the type of canvas

Dzubas used in the 1950s. Id. ¶ 24.

        B. Procedural History

        On March 5, 2020, Hicks filed the instant Complaint against the Gallery and John Doe

asserting two causes of action: (1) conversion against the Gallery and Doe, and (2) replevin

against Doe. Compl. ¶¶ 69-82. Following an initial case management conference held on May




                                                  3
          Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 4 of 15




8, 2020, the Court granted the Gallery leave to file a motion to dismiss and ordered the parties to

take jurisdictional discovery as to the value of artworks by Hicks. Tr. of 05/08/20 Hr’g 14:9–14

(Doc. 18). The Court declined to stay discovery. Id. 15:7–8.

        On June 8, 2020, the Gallery filed a motion to dismiss the Complaint on four grounds:

(1) lack of subject matter jurisdiction, (2) lack of personal jurisdiction, (3) failure to state a

claim, and (4) laches. Def.’s Mem. in support of Mot. to Dismiss (Doc. 23). In the meantime,

the parties conducted jurisdictional discovery to determine whether the value of the Painting met

the jurisdictional minimum of $75,000. On June 10, 2020, Hicks requested a pre-motion

conference, seeking an order compelling the Gallery to produce certain documents and

information, and an extension of its deadline to respond to the Gallery’s motion to dismiss. Doc.

24. Hicks objected to the Gallery’s responses to her requests dated May 20, 2020, consisting of

five interrogatories and five document requests, which Hicks contended were intended to

discover evidence “probative of value.” Id. at 2. The Gallery responded in part to Hicks’

discovery requests with a redacted invoice showing the May 2017 sale price of the Painting but

not the buyer’s identity. Id at 2; Doc. 24 Ex. B. At a conference on June 24, 2020, the Court

denied Hicks’ request to compel the Gallery to disclose Doe’s identity, finding that the discovery

responses provided by the Gallery were “appropriate at this stage of the litigation.” Tr. of

06/24/20 Hr’g 16:11–14 (Doc. 29). On August 17, 2020, Hicks requested another pre-motion

conference, again seeking an order compelling the Gallery to provide Doe’s identity and to

respond fully to Hicks’ discovery requests made on June 25, 2020. Doc. 35. The Gallery

objected on the grounds that Hicks’ discovery requests were untimely and that Doe’s identity is

“confidential and protected business information.” Doc. 37 at 2. At a conference held on

September 24, 2020, the Court again denied Hicks’ motion to require the Gallery to reveal Doe’s

identity. Tr. of 09/24/20 Hr’g 9:3–9 (Doc. 38). The Court ordered the Gallery to supplement its

responses to Hicks’ June 25, 2020 discovery requests in light of the Court’s order that the

Gallery need not reveal Doe’s identity. Id. 19:10–13. The Gallery submitted its responses to




                                                   4
           Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 5 of 15




Hicks’ interrogatories and requests for production of documents on October 21, 2020. Wasil

Decl. Exs. A-B.

         On January 12, 2021, while the motion to dismiss was pending, and with the Court’s

leave, Hicks filed the instant motion to compel the Gallery to disclose the identity of John Doe.

Mot. to Compel (Doc. 42). On February 2, 2021, the Gallery opposed Hicks’ motion. Def.’s

Opp’n. to Mot. to Compel.

         On March 16, 2021, the Court denied the Gallery’s motion to dismiss on the first three

grounds and denied the Gallery’s motion to dismiss based on the equitable doctrine of laches as

premature. See Hicks v. Feely Fine Art, LLC, No. 20 Civ. 1991 (ER), 2021 WL 982298, at *11

(S.D.N.Y. Mar. 16, 2021) (Doc. 51). The Court held in part that, regardless of the May 2017

sale price of the Painting, it could not determine as a matter of law that the value of the Painting

fell below the jurisdictional threshold and that instead the value of the Painting at the time of trial

would be the proper measure of damages. Id. at *5-6. On March 30, 2021, the Gallery filed its

answer, asserting four affirmative defenses, including failure to state a claim against Doe, as

Hicks had not made a demand on him for return of the Painting, a required substantive element

of a replevin claim. Doc. 52.

         Under the scheduling order previously in place, fact discovery was due to close August

16, 2021, and all discovery was to close on November 29, 2021. Doc. 50. At a conference on

August 12, 2021, the Court extended the deadline for all discovery to January 31, 2022. The

parties exchanged interrogatories and requests for production of documents but remained at an

impasse over the disclosure of Doe’s identity.


   II.      LEGAL STANDARD

         “Management of discovery lies within the broad discretion of the district court.”

Plumbers and Pipefitters Local Union No. 630 Pension-Annuity Trust Fund v. Arbitron, Inc., 278

F.R.D. 335, 338 (S.D.N.Y. 2011) (citations omitted). Federal district courts have broad

discretion in deciding motions to compel. See Grand Cent. Partnership, Inc. v. Cuomo, 166 F.3d



                                                  5
          Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 6 of 15




473, 488 (2d Cir. 1999). The scope of discovery is generally limited to any “nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of

the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). The information

sought need not be admissible at trial as long as the discovery appears reasonably calculated to

lead to the discovery of admissible evidence. Fed. R. Civ. P. 26(b)(1). Relevance “has been

construed broadly to encompass any matter that bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

However, the scope of Rule 26(b) is not unlimited, and Rule 26 has been amended over the years

in order to strike “the proper balance between the need for evidence, and the avoidance of undue

burden and expense.” Kaye v. New York City Health & Hosps. Corp., No. 18 Civ. 12137 (JPC)

(JLC), 2020 WL 7237901, at *4 (S.D.N.Y. Dec. 9, 2020) (quoting O’Garra v. Northwell Health,

No. 16 Civ. 2191 (DRH) (AYS), 2018 WL 502656, at *1 (E.D.N.Y Jan. 22, 2018)).
       The burden of demonstrating relevance is on the party seeking discovery. Fort Worth

Employees' Retirement Fund v. JP. Morgan Chase & Co., 297 F.R.D. 99, 102-03 (S.D.N.Y.

2013) (citing Trilegiant Corp. v. Sitel Corp., 272 F.R.D. 360, 363 (S.D.N.Y.2010); Mandell v.

Maxon Co., No. 06 Civ. 460, 2007 WL 3022552, at *1 (S.D.N.Y. Oct. 16, 2007)). If the

information sought is relevant, then “[t]he party resisting discovery bears the burden of showing

why discovery should be denied.” Cole v. Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80

(D. Conn. 2009). “General and conclusory objections as to relevance, overbreadth, or burden are

insufficient to exclude discovery of requested information.” Melendez v. Greiner, No. 01 Civ.

7888, 2003 WL 22434101, at *1 (S.D.N.Y. Oct. 23, 2003). “Rather, a party resisting

discovery has the burden of showing ‘specifically how, despite the broad and liberal construction

afforded the federal discovery rules, each interrogatory is not relevant or how each question is


                                                 6
            Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 7 of 15




overly broad, burdensome or oppressive.’” Fort Worth Employees' Retirement Fund, 297 F.R.D.

at 102-03 (quoting Compagnie Francaise d’Assurance Pour le Commerce Exterieur v. Phillips

Petroleum Co., 105 F.R.D. 16, 42 (S.D.N.Y. 1984)).


   III.      DISCUSSION

             A. Doe’s Identity Is Neither Privileged Nor Confidential

          Hicks requests that the Gallery disclose Doe’s identity. Neither party argues that Doe’s

identity is protected by any privilege, and therefore Rule 26(b)(1)’s exemption of privileged

information from discovery does not apply. Instead, the Gallery resists disclosing Doe’s identity

because “[t]he names of private clients are regarded as confidential, proprietary, valuable trade

information.” Def.’s Opp’n. to Mot. to Compel at 11. The Gallery maintains that “information

on private clients and collectors is a valuable asset of art dealers” that is “closely guarded.” Id.

Furthermore, the Gallery cites owner Leslie Feely’s decades of experience working with Dzubas

and with collectors of his artwork, arguing that the Gallery’s information about its client base of

Dzubas collectors is a particularly valuable asset safeguarded by the Gallery, in accordance with

standard practices in the art world. Id. at 10-14.
          A claim without more that certain information is confidential is not a valid basis for

withholding relevant information. See, e.g., Am. Rock Salt Co., LLC v. Norfolk S. Corp., 228

F.R.D. 426, 466 (W.D.N.Y. 2004) (overruling defendant’s confidentiality objections where

defendant had submitted only an affidavit asserting the confidential nature of agreements at

issue, and finding that “[a]bsent a showing that [third parties] have stated they object to

Plaintiff’s request for the agreements, Defendants are without standing to assert the alleged

confidentiality or non-disclosure provision as a ground for refusing production”); Chembio

Diagnostic Sys., Inc. v. Saliva Diagnostic Sys., Inc., 236 F.R.D. 129, 136 (E.D.N.Y. 2006)

(stating that “[t]here is no absolute privilege for trade secrets and similar confidential

information,” but that a district court may enter a protective order to protect trade secrets);

Plumbers & Pipefitters Loc. Union No. 630 Pension-Annuity Tr. Fund v. Arbitron, Inc., 278



                                                     7
          Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 8 of 15




F.R.D. 335, 339 (S.D.N.Y. 2011) (holding that Rule 26 required plaintiff to disclose the

identities of confidential informants whose allegations were cited in its complaint). Even

documents that are subject to third-party confidentiality agreements or understandings may be

discoverable under Rule 26. Winfield v. City of New York, No. 15 Civ. 05236 (LTS) (KHP),

2018 WL 716013, at *16 (S.D.N.Y. Feb. 1, 2018), decision set aside in part sub nom. Noel v.

City of New York, No. 15 Civ. 05236 (LTS) (KHP), 2018 WL 6786238 (S.D.N.Y. Dec. 12, 2018)

(“Under Rule 26, Plaintiffs are entitled to discovery of all nonprivileged and responsive

documents, including documents that may be subject to a third-party confidentiality
agreement or understanding.”); see also In Re Subpoena Duces Tecum Served on Bell

Commn'cns Res., Inc., No. MA-85, 1997 WL 10919, at *3 (S.D.N.Y. Jan. 13, 1997) (collecting

cases that hold confidentiality agreements cannot serve as protection from discovery requests).

       Here, the Gallery does not cite any concrete confidentiality agreement between itself and

Doe, instead pointing to the general code of discretion in the art world. The Gallery maintains

that owner Leslie Feely’s knowledge of Dzubas collectors is “extremely valuable commercial

information,” and that in general art collectors may not wish to reveal that they own or are

selling certain artwork in order to avoid the risk of burglary or the disclosure of personal

financial circumstances. Feely Decl. ¶¶ 19, 29 (Doc. 46). The Gallery conflates discretion and

confidentiality. The assertion, without more, that the Gallery’s client base information is

valuable and proprietary is insufficient to shield Doe’s identity from discovery. See Ahern v.

Trans Union LLC Zale Corp., No. 301 Civ. 02313 (DJS), 2002 WL 32114492, at *4 (D. Conn.

Oct. 23, 2002) (“That Transunion considers documents proprietary and confidential falls short of

establishing grounds for a protective order or any recognized immunity from discovery. More

than a mere assertion is required to perfect an exemption or immunity from discovery.”).

       In further support of its argument that Gallery information is confidential, the Gallery

relies on non-compete or non-disclosure agreements executed between art galleries and their

employees. The Gallery includes a copy of the standard Confidentiality Agreement that

employees are required to execute as a condition of employment, which designates customer


                                                  8
            Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 9 of 15




information, including names of customers, as confidential. Feely Decl. Ex B (Doc. 46-2). The

Confidentiality Agreement is executed between employees and the Gallery. Feely Decl. ¶ 31.

The Gallery does not contend that Doe is an employee of the Gallery, nor that the Confidentiality

Agreement binds the Gallery, as opposed to employees, as to disclosure of Doe’s identity in this

action.

          The Gallery also points to two cases regarding alleged violations of non-compete

agreements by art gallery employees. Def.’s Opp’n. to Mot. to Compel at 9-10. Neither has any

bearing on this case. Heritage Auctioneers & Galleries, Inc. v. Christie’s Inc., involved in part a

claim against individual auction house employees for breach of duty of loyalty and breach of

contract. No. 651806/2014, 2018 WL 902308, at *1 (N.Y. Sup. Ct. Feb. 15, 2018). The New

York County Supreme Court found plaintiff Heritage Auctioneers’ non-compete and non-

solicitation covenants to be enforceable as to an individual employee. Id. at *8. Similarly,

Lehman Maupin LLC v. Yoo, No. 18 Civ. 11126 (AJN) (S.D.N.Y. filed Nov. 29, 2018), a case

which the plaintiff gallery voluntarily dismissed with prejudice, involved a former gallery

employee’s alleged violations of the Defend Trade Secrets Act and of a confidentiality

agreement. See First Amended Complaint, No. 18 Civ. 11126 (AJN) (Doc. 14). Here, no parties

allege any breach of confidentiality or non-compete agreements by any Gallery employees. No

non-compete clause is at issue in this case, nor any alleged violation of trade secrets. The

Gallery’s standard employee Confidentiality Agreement is therefore irrelevant to disclosure of

Doe’s identity in this action. Without any assertion of a confidentiality agreement between Doe

and the Gallery—even proof of which, as described above, would not necessarily be sufficient to

shield the disclosure of Doe’s identity—the Gallery’s reliance on its employee Confidentiality

Agreement to demonstrate the importance of confidentiality in the art world is misplaced.

          In similar replevin cases involving allegedly converted artwork, New York courts have

ordered the disclosure of the identities of subsequent purchasers of the artwork. Hicks cites In re

Lumerman, 856 N.Y.S.2d 469 (N.Y. Surr. Ct. 2008) and Alexander v. Spanierman Gallery, LLC,

822 N.Y.S.2d 506 (1st Dep’t 2006), both of which involved pre-action motions for disclosure of


                                                  9
         Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 10 of 15




purchasers’ identities under CPLR § 3102(c). Pl.’s Mem. in support of Mot. to Compel at 14-17.

In Lumerman, plaintiffs claimed ownership of several works of art by abstract expressionist

painter Willem de Kooning, which had been consigned to defendant auction houses Christie’s

and Sotheby’s and sold to unknown good-faith purchasers. 856 N.Y.S.2d at 472. The

Surrogate’s Court granted plaintiffs’ motion to compel Sotheby’s and Christie’s to respond to

discovery requests for disclosure of the purchasers’ identities because “the identity of those

individuals and/or entities who purchased some of the subject artwork from Sotheby’s and

Christie’s is material and necessary to the prosecution of the plaintiffs’ causes of action against

them,” and without such information, “the plaintiffs cannot identify those individuals or entities

who may currently possess some of the subject artwork.” Id. at 473-74. Although a decision by

the New York Surrogate’s Court is not binding on this Court, the Lumerman court’s reasoning is

instructive as it involved substantially the same situation as here, and as this Court has previously

noted is “on all fours factually,” Tr. of 09/24/20 Hr’g 5:20–21. Similarly, in Alexander v.

Spanierman Gallery, LLC, the Appellate Division, First Department affirmed the New York

County Supreme Court’s order that disclosure of identity of the individual who purchased a

sculpture allegedly stolen from the purported owner’s home was warranted under CPLR 3102(c).

822 N.Y.S.2d at 507. Cf. In re Peters, 821 N.Y.S.2d 61, 66-67 (1st Dep’t 2006) (holding that

petitioner had established a valid basis for seeking the identity of the good-faith purchaser of the

allegedly converted Edvard Munch painting at issue, but reversing lower court’s discovery order

because the painting had not been converted in the first instance).

       The Gallery relies on dicta in the New York Court of Appeals case William J. Jenack

Estate Appraisers & Auctioneers, Inc. v. Rabizadeh, 22 N.Y.3d 470 (2013) for the proposition

that there is a “legitimate commercial practice of confidentiality of parties to art transactions.”

Def.’s Opp’n. to Mot. to Compel at 9. Jenack concerned the New York statute of frauds and the

record-keeping requirements at auction, where the name of the seller was not included on the

auctioneer’s records. 22 N.Y.3d at 474. The Jenack court decided in part that the inclusion of

the seller’s agent’s name on the auction records, rather than the seller’s, satisfied the


                                                  10
         Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 11 of 15




requirements of the statute of frauds. Id. at 479. In dicta, the Court of Appeals acknowledged

policy reasons why sellers at auction may wish to remain anonymous, noting that the auction

house and amici had argued “that the auction business is important to New York State and that it

is a time honored and necessary custom and practice of auction houses to maintain the

confidentiality of the seller.” Id. at 478. Amici in their brief had made a more sweeping

argument for the importance of confidentiality in the art market in general, arguing that requiring

the disclosure of parties to sales of artwork “could have a devastating effect on New York’s art

market – which has become the leading international art market in part because its reliable

auction and private art market respects the discretion of participants who value their privacy for

security and many other legitimate and important reasons.” Brief for Sotheby’s, Inc. and Art

Dealers Association of America, Inc. as Amici Curiae Supporting Appellants, William J. Jenack

Estate Appraisers and Auctioneers, Inc., v. Rabizadeh, 22 N.Y.3d 470 (2013), 2013 WL 8023771

(N.Y.), at 4-5. The Court of Appeals did not adopt amici’s broad argument as to the importance

of confidentiality in the New York art market in general, instead limiting its consideration to the

context of sellers at auction. Jenack, 22 N.Y.3d at 478. Although the Jenack decision post-dates

Lumerman, Alexander, and Peters, the Jenack court limited itself to the auction market and did

not overturn the earlier cases deciding the disclosure of the identities of subsequent purchasers of

works of art. Accordingly, nothing in Jenack prevents the disclosure of Doe’s identity.

           B. Doe’s Identity is Relevant to Hicks’ Claims

       Having determined that no provision of Rule 26(b)(1) bars disclosure of Doe’s identity,

the Court turns to the question of relevance. As is clear to both parties, Hicks’ action in replevin

fails without Doe. “Demand upon, and refusal of, the person in possession of the chattel to

return it [are] essential elements of a cause of action in replevin.” Peters, 821 N.Y.S.2d at 65;

see also Shiotani v. Walters, No. 10 Civ. 1375 (RJS), 2012 WL 6621279, at *3 (S.D.N.Y. Dec. 3,

2012), aff'd, 555 F. App'x 90 (2d Cir. 2014). Under New York law, the statute of limitations for

an action in replevin to recover property from a good faith purchaser begins to run only after the




                                                 11
          Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 12 of 15




owner demands the return of the property and the possessor refuses its return. See, e.g., Solomon

R. Guggenheim Foundation v. Lubell, 77 N.Y.2d 311, 317-18 (1991); Sanchez v. Univ. of

Pennsylvania Museum of Archaeology and Anthropology, No. 04 Civ. 1253 (JSR), 2004 WL

1621184, at *1 (S.D.N.Y. July 20, 2004). A demand and refusal are required in such cases to

provide the possessor with “an opportunity to deliver the property to the true owner” before his

possession is considered wrongful. State v. Seventh Regiment Fund, Inc., 98 N.Y.2d 249, 260

(2002) (citations omitted); Lubell, 77 N.Y.2d at 318. Hicks has no replevin claim unless and

until she makes a demand for the Painting, and she requires Doe’s identity in order to do so.
        Hicks further argues that she requires access to the Painting in order to examine it and

determine authorship. Pl.’s Mem. in support of Mot. to Compel at 19. Hicks alleges that

differences between the Painting and Dzubas’ other works bear out her claim that she and not

Dzubas created the Painting. Compl. ¶ 68. In his affidavit attached to the Complaint, Frantz

attests that the type of paint used, the manner of the application of the paint, and possibly even

the type of canvas used indicate that the Painting is not a Dzubas. Frantz Aff. ¶¶ 11-12, 22-24.

In a similar action in this district for replevin of an oil painting, where the painting had been

converted and the original owners left with a forgery of the painting, the trial court considered

the testimony of several archivists, experts, and analysists, including a witness whose company

had performed a forensic analysis on a copy of the painting. Abbott Lab’ys v. Feinberg, 506 F.

Supp. 3d 185, 189 (S.D.N.Y. 2020). Considering that the type of paint, canvas, and manner of

application of paint may be relevant to the authorship of the Painting, Hicks is correct that a

physical examination or forensic analysis of the Painting may be relevant to determining

authorship. Pl.’s Mem. in support of Mot. to Compel at 19. Expert analysis of the paint and

canvas will likely require access to the physical Painting, not only photographs or reproductions

of it. Without Doe’s identity, Hicks is unable to locate the Painting, much less seek expert

analysis of it.

        Doe’s identity is therefore key to Hicks’ claims, and Hicks has met her burden to show

relevance, under the broad standard of Rule 26(b)(1). Therefore, the burden shifts to the Gallery


                                                  12
         Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 13 of 15




to show why Hicks’ discovery requests for disclosure of Doe’s identity should be denied. The

Gallery cannot meet that burden. Although the Gallery protests that Doe has no relevant

information about either the creation of the Painting or the value of Hicks’ artwork, Def.’s

Opp’n. to Mot. to Compel at 15-16, the Gallery cannot show that the Painting itself, which is or

was under Doe’s control, is irrelevant to this action. The Gallery also argues that Doe’s identity

has no bearing on the case because Hicks has not made a demand upon Doe for the return of the

Painting, which is a required substantive element of a replevin claim. Id. at 21. Without

knowing Doe’s identity, Hicks is obviously unable to make such a demand, but that does not

necessarily invalidate her claim. The Lumerman, Alexander, and Peters courts all agreed that

putative owners of artwork, who did not know the identities of the subsequent possessors of the

artwork, were entitled to those possessors’ identities as a threshold matter in order to bring

actions in replevin. Finally, the Gallery contends that Hicks’ strategy in seeking Doe’s identity

is only to “cast aspersions on the Painting and Gallery and cause litigation expense.” Id. at 18.

While the burden of litigation is not one to be taken lightly, the Gallery has not shown that

revealing Doe’s identity is “overly broad, burdensome or oppressive” such that the Gallery may

shield Doe’s identity from Hicks’ discovery requests. Fort Worth Employees' Retirement Fund,

297 F.R.D. at 102.

           C. Hicks’ Discovery Requests
       Having determined that Hicks’ request for Doe’s identity is relevant and within the scope

of discovery, the Court reviews the requests for production of documents and interrogatories at

issue. At the September 24, 2020 conference, the Court directed the Gallery to submit amended

responses to Hicks’ interrogatories and requests for production of documents. Tr. of 09/24/20

Hr’g 18:23–19:13. On October 21, 2020, the Gallery submitted its responses to Hicks’ five

interrogatories and five requests for production of documents. Wasil Decl. Exs. A-B. Hicks’

motion seeks to compel the Gallery to respond to its interrogatories and requests to identify Doe

and to amend its prior responses to the extent that the Gallery withheld information or documents




                                                 13
         Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 14 of 15




based on its objection to revealing Doe’s identity. Pl.’s Mem. in support of Mot. to Compel at

20.

       Interrogatory 1 requests the names of all witnesses with knowledge of relevant

information, including John Doe. The Gallery responded with the names of seven individuals

and three entities. Wasil Decl. Ex. A. at 6-7. The Gallery did not provide Doe’s name. The

Gallery is directed to respond completely to Interrogatory 1.

       Interrogatories 2, 3, and 4 request the Gallery to identify and describe documents in the

Gallery’s possession, custody, or control relating to the sale of the Painting to Doe, any

determinations of the Painting’s appraisal or value, and any analysis or examination of the

Painting for the purpose of determining whether the Painting is a Dzubas. Id. at 7-8. The

Gallery responded in part and objected in part to Hicks’ interrogatories on the grounds that they

exceed the scope of Local Civil Rule 33.3. Id. Local Civil Rule 33.3(a) provides in part that

“[I]interrogatories will be restricted to those seeking names of witnesses with knowledge of

information relevant to the subject matter of the action, the computation of each category of

damage alleged, and the existence, custodian, location and general description of relevant

documents . . .” Considering that the Gallery has already provided substantive responses to

Interrogatories 2, 3, and 4, the Gallery need not respond further. Interrogatory 5 requests, in the

event Doe no longer owns or possesses the Painting, the names of individuals or entities who

subsequently owned or possessed the Painting. Because Interrogatory 5, which requests the

names of individuals or entities with knowledge of information relevant to the action,

appropriately falls within the scope of Local Civil Rule 33.3, the Gallery is directed to respond

completely.

       Document Request 1 seeks all documents relating to the sale and transfer of the Painting

to Doe. Wasil Decl. Ex. B at 5. The Gallery responded in part that “[c]ommunications with the

purchaser of the Painting are confidential and proprietary business information that are irrelevant

to this action.” Id. at 6. The Gallery’s contention that communications with Doe are irrelevant

does not stand, and the Gallery is directed to supplement its response to Hicks’ requests for


                                                14
         Case 1:20-cv-01991-ER Document 57 Filed 08/13/21 Page 15 of 15




documents relating to the sale and transfer of the Painting to Doe. As to Document Requests 2,

3, 4, 5, and 6, to the extent that the order to disclose Doe’s identity changes the Gallery’s

response to these requests, the Gallery is directed to supplement its responses.

   IV.     CONCLUSION

   For the reasons set forth above, Hicks’ motion to compel is GRANTED. The Clerk of the

Court is respectfully directed to terminate the motion, Doc. 43.



   It is SO ORDERED.

Dated: August 13, 2021                                        _______________________
       New York, New York                                       Edgardo Ramos, U.S.D.J.




                                                 15
